Exhibit 10.15

INDEMNIFICATION AGREEMENT



 

This Indemnification Agreement (the "Agreement") is entered into as of the 27th
day of March, 2001, by and among AMERICAN COMMUNITY PROPERTIES TRUST, INC., a
Maryland business trust (the "Company"), and T. MICHAEL SCOTT (the
"Indemnitee").

WHEREAS, existing statutes, regulations, trust documents and bylaws regarding
indemnification of trustees and officers and limitation of liability of trustees
and officers are often not adequate to provide them with protection against
risks to which they may be exposed by virtue of serving as trustees and officers
of a business trust,

WHEREAS, damages sought by class action plaintiffs in some cases amount to
substantial dollar amounts and, whether or not the case is meritorious, the cost
of defending these suits can be enormous with few individual trustees and
officers having the resources to sustain such legal costs or a judgment in favor
of the plaintiffs even in cases where the defendant was neither culpable nor
profited personally to the detriment of the corporation;

WHEREAS, it is generally recognized that the issues in controversy in such
litigation are usually related to the knowledge, motives and intent of the
trustee or officer and that he is usually the only witness with firsthand
knowledge of the essential facts or of exculpating circumstances who is
qualified to testify in his defense regarding matters of such subjective nature,
and that the long period of time which normally and usually elapses before such
suits can be disposed of can extend beyond the normal time for retirement for a
trustee or officer, with the result that he, after retirement, or in the event
of his death, his spouse, heirs, executors, administrators, as the case may be,
may be faced with limited ability, undue hardship and an intolerable burden in
launching and maintaining a proper and adequate defense of such party or his
estate against claims for damages;

WHEREAS, the trust instrument and bylaws of the Company and the rules and
regulations governing the Company allow it to indemnify and hold harmless their
management personnel and their affiliates and each of their respective trustees
and officers for losses, claims, damages, expenses or liabilities incurred by
such persons by reason of any action, omission to act or decision made by any
such persons in connection with the business of the Company;

WHEREAS the Board of Trustees (as defined in Article I hereto) has concluded
that it is reasonable, prudent and necessary for the Company contractually to
obligate itself to indemnify the Indemnitees in reasonable and adequate manner
to the fullest extent permitted by applicable law, to assume for itself maximum
liability for expenses and damages in connection with claims lodged against them
for their decisions and actions and to provide for the advancement of expenses
incurred by the Indemnitees; and

WHEREAS, the Indemnitees are willing to serve, for or on behalf of the Company
on the condition that they be so indemnified.

NOW, THEREFORE, in consideration of the mutual promises made herein and other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:

WITNESSETH



I.

DEFINITIONS

For purposes of this Agreement, the following terms shall have the meanings set
forth below:

A. "Board of Trustees" shall mean the board of trustees of the Company.

B. "Change in Control" shall mean:

(i) the acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the "Exchange Act")) (a "Person") of beneficial ownership of the Company if,
after such acquisition, such Person beneficially owns (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) 50% or more of either (x) the
then-outstanding Common Shares of the Company (the "Outstanding Company Common
Shares") or (y) the combined voting power of the then-outstanding securities of
the Company entitled to vote generally in the election of trustees (the
"Outstanding Voting Securities"); provided, however, that for purposes of this
subsection (i), the following acquisitions shall not constitute a Change in
Control: (A) any acquisition directly from the Company (excluding an acquisition
pursuant to the exercise, conversion or exchange of any security exercisable
for, convertible into or exchangeable for Common Shares or voting securities of
the Company, unless the Person exercising, converting or exchanging such
security acquired such security directly from the Company or an underwriter or
agent of the Company), (B) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any company controlled
by the Company, or (C) any acquisition by any company pursuant to a Business
Combination (as defined below) which complies with clauses (x) and (y) of
subsection (ii) of this definition; or

(ii) the consummation of an amalgamation, merger, consolidation, reorganization,
recapitalization or statutory share exchange involving the Company or a sale or
other disposition of all or substantially all of the assets of the Company (a "
Business Combination"), unless, immediately following such Business Combination,
each of the following two conditions is satisfied: (x) all or substantially all
of the individuals and entities who were the beneficial owners of the
Outstanding Company Common Shares and Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the then-outstanding shares of Common Shares and
the combined voting power of the then-outstanding securities entitled to vote
generally in the election of directors, respectively, of the resulting or
acquiring company in such Business Combination (which shall include, without
limitation, a company which as a result of such transaction owns the Company or
substantially all of the Company's assets either directly or through one or more
subsidiaries) (such resulting or acquiring company is referred to herein as the
"Acquiring Corporation") in substantially the same proportions as their
ownership of the Outstanding Company Common Shares and Outstanding Company
Voting Securities, respectively, immediately prior to such Business Combination,
and (y) no Person (excluding the Acquiring Corporation, any Exempt Persons or
any employee benefit plan (or related trust) maintained or sponsored by the
Company or by the Acquiring Corporation) beneficially owns, directly or
indirectly, 50% or more of the then-outstanding Common Shares of the Acquiring
Corporation, or of the combined voting power of the then-outstanding securities
of such company entitled to vote generally in the election of directors (except
to the extent that such ownership existed prior to the Business Combination).

C. "Disinterested Trustee" shall mean a trustee of the Company who neither is
nor was a party to the Proceeding in respect of which indemnification or advance
of expenses is being sought by an Indemnitee.

D. "Expenses" shall mean, without limitation, expenses of Proceedings including
all attorneys' fees, retainers, court costs, transcript costs, fees of experts,
accounting and witness fees, travel expenses, duplicating costs, printing and
binding costs, telephone charges, postage, delivery service fees, and all other
disbursements or expenses of the type customarily incurred in connection with
prosecuting, defending, preparing to prosecute or defend, investigating or being
or preparing to be a witness or party in a Proceeding.

E. "Bad Faith" shall mean with respect to a particular Indemnitee, such
Indemnitee not having acted in a manner the Indemnitee reasonably believed to be
in or not opposed to the best interests of the Company, and, with respect to any
criminal Proceeding such Indemnitee having acted in a certain manner without
reasonable cause to believe his conduct was lawful.

F. "Liabilities" shall mean liabilities of any type whatsoever, including
without limitation, any judgments, fines, ERISA excise taxes and penalties,
penalties and amounts paid in settlement (including all interest, assessments
and other charges paid or payable in connection with or in respect of such
judgments, fines, penalties, or amounts paid in settlement) in connection with
the investigation, defense, settlement or appeal of any Proceeding or any claim,
issue or matter therein.

G. "Official Status" describes the status of a person who is or was a trustee or
officer of the Company, or a member of any committee of the Board of Trustees,
and the status of a person who, while a trustee or officer of the Company, is or
was serving at the request of the Company as a trustee or officer of an employee
benefit plan.

H. "Proceeding" includes any threatened, pending or completed action, suit,
arbitration, alternative dispute resolution mechanism, investigation,
administrative hearing or any other actual, threatened or completed proceeding
whether civil, criminal, administrative or investigative, including, without
limitation, any proceeding arising out of or relating to acts or omissions with
respect to any and all related transactions, filings and other actions, whether
or not such acts or omissions occurred prior to or subsequent to the date of
this Agreement; provided, however, that the term Proceeding shall not include a
Proceeding initiated by any of the Indemnitees against the Company or any
trustee, officer, employee or agent of the Company unless (i) the Company has
joined in or the Board of Trustees has consented to the initiation of such
Proceeding, or (ii) the Proceeding is instituted after a Change in Control.

I. "Voting Securities" shall mean any securities of an entity whose holder or
holders are entitled to vote generally in the election of the Board of Trustees.

II.

TERM OF AGREEMENT

This Agreement shall continue until and terminate with respect to any Indemnitee
upon the later of:

1. 10 years after the date that such Indemnitee shall have ceased to serve as a
trustee or officer of the Company or of any other corporation, partnership,
limited liability company or partnership, joint venture, trust, employee benefit
plan or other entity which such Indemnitee served at the request of the Company,
or

2. The final termination of any Proceeding then pending in respect of which such
Indemnitee is granted rights of indemnification of Liabilities or advancement of
Expenses hereunder and of any Proceeding commenced by the Company pursuant to
Section IV.E of this Agreement relating thereto.

This Agreement shall be binding upon the Company and its successors and assigns
and shall inure to the benefit of the Indemnitees and their heirs, executors and
administrators.

III.

SERVICES BY INDEMNITEE, NOTICE

OF PROCEEDINGS AND DEFENSE OF CLAIM

A. Agreement to Serve. Each Indemnitee shall serve and/or continue to serve, at
the will of the Company or under separate contract, if such exists, as a trustee
or officer of the Company. This Agreement does not create any additional right
for any of the Indemnitees to serve as directors or officers other than at the
will of the Company or as otherwise provided by separate contract. Indemnitee's
resignation as a trustee shall not constitute a breach of this Agreement.

B. Notice of Proceedings. Each Indemnitee shall notify the Company promptly in
writing upon being served with any summons, citation, subpoena, complaint,
indictment, information or other document relating to any Proceeding or matter
which may be subject to indemnification of Liabilities or advancement of
Expenses covered hereunder, but the Indemnitee's omission to so notify the
Company shall not relieve the Company from any liability which it may have to
the Indemnitees under this Agreement unless such omission materially prejudices
the rights of the Company (including, without limitation, the Company having
lost any substantive or procedural rights with respect to the defense of any
Proceeding). If such omission does materially prejudice the rights of the
Company, the Company shall be relieved from liability under this Agreement to
the extent of such prejudice; but such omission will not relieve the Company
from any liability which it may owe to an Indemnitee otherwise than under this
Agreement.

C. Defense of Claims. The Company will be entitled to participate at its own
expense in any Proceeding of which it has notice. The Company, jointly with any
other indemnifying party similarly notified of any Proceeding, will be entitled
to assume the defense of any Indemnitee therein, with counsel reasonably
satisfactory to such Indemnitee; provided, however, that the prior written
consent of the Indemnitee shall be required for the Company to assume the
defense of an Indemnitee in a Proceeding (i) if there has been a Change in
Control of the Company, or (ii) if the Indemnitee has reasonably concluded that
there may be a conflict of interest between the Company and such Indemnitee, or
between one Indemnitee and another, with respect to any Proceeding and has
provided written notice thereof to the Company setting forth in reasonable
detail the basis for the determination of such conflict of interest. After
receipt of written notice from the Company to an Indemnitee of the Company's
election to assume the defense of such Indemnitee in any Proceeding, the Company
will not be liable to such Indemnitee under this Agreement for any Expenses
subsequently incurred by such Indemnitee in connection with the defense thereof.
An Indemnitee shall have the right to employ his own counsel in any such
Proceeding, but the fees and expenses of such counsel incurred after receipt of
written notice from the Company of its assumption of the defense thereof shall
be at the expense of such Indemnitee unless:

1. The employment of counsel by such Indemnitee has been authorized in writing
by the Company;

2. There is a conflict of interest between the Company and such Indemnitee with
respect to such Proceeding and the Company has not employed separate counsel for
such Indemnitee; or

3. The Company shall not in fact have employed counsel to assume the defense of
such Indemnitee in such Proceeding or such counsel has not in fact assumed such
defense or such counsel is not acting in connection therewith with reasonable
diligence and Indemnitee has so notified the Company and the Company has not
taken corrective action by causing such counsel to act thereafter with
reasonable diligence or by substituting counsel; and in each such case the fees
and expenses of such Indemnitee's counsel shall be paid as incurred, but in any
event no later than 30 days within receipt of notice of such fees and expenses,
by the Company pursuant to Article V.

D. Settlement of Claims. The Company shall not settle any Proceeding in any
manner which would impose any liability, penalty or limitation on any of the
Indemnitees without the written consent of such Indemnitee; provided, however,
that such Indemnitee shall not unreasonably withhold, delay or condition consent
to any proposed settlement. The Company shall not be liable to indemnify any of
the Indemnitees under this Agreement or otherwise for any amounts paid in
settlement of any Proceeding effected by such Indemnitee without the Company's
written consent. The Company shall not unreasonably withhold, delay or condition
its consent to any proposed settlement.

IV.

INDEMNIFICATION



A. In General. The Company shall indemnify any Indemnitees against any and all
Expenses and Liabilities: (i) as provided in this Agreement, (ii) to the fullest
extent consistent with applicable law in effect on the date hereof and to such
greater extent as applicable law may hereafter from time to time permit,
(iii) for any acts or omissions which occurred prior to each Indemnitee becoming
a trustee of the Company, or establishing any formal relationship with the
Company. The rights of the Indemnitees provided under the preceding sentence
shall include, but shall not be limited to, the rights set forth in this Article
IV. It is expressly agreed and understood that the Company's indemnification to
Indemnitee shall be absolute, total and unconditional with respect to any
activity or event, including without limitation the preparation or distribution
of any proxy statement, which occurs prior to the date of commencement of
Indemnitee's service as a trustee of the Company and no process or procedure
shall be needed to establish or confirm such indemnification, except as may be
required by applicable law (provided Indemnitee is notified appropriately by the
Company).

B. Indemnification of a Party to a Proceeding. An Indemnitee shall be entitled
to the rights of indemnification provided in this Section IV.B if, by reason of
his Official Status, he is, or is threatened to be made, a party to any
Proceeding. In accordance with this Section IV.B, an Indemnitee shall be
indemnified against all Expenses and Liabilities actually incurred by him or on
his behalf in connection with such Proceeding or any claim, issue or matter
therein, unless the acts or omissions of such Indemnitee are material to the
matter giving rise to the Proceeding, and (a) were committed in Bad Faith (as
determined pursuant to either Section IV.D.2 or Section IV.E below), or (b) were
the result of active and deliberate dishonesty, or (c) for which the Indemnitee
actually received an improper personal benefit in money, property or services;
provided, however, that, if applicable law so provides, no indemnification
against such Expenses and Liabilities shall be made in respect of any claim,
issue or matter in a Proceeding brought by or on behalf of the Company as to
which a final nonappealable judgment has been issued by a court of competent
jurisdiction that the Indemnitee is liable to the Company, unless and to the
extent that such court shall determine that such indemnification may be made.

C. Indemnification for Expenses of Witness. Notwithstanding any other provision
of this Agreement, to the extent that an Indemnitee, by reason of such
Indemnitee's Official Status, has prepared to serve or has served as a witness
in any Proceeding, such Indemnitee shall be indemnified against all Expenses
actually and reasonably incurred by or for him in connection therewith and that
are not otherwise reimbursed.

D. Specific Limitations on Indemnification. Notwithstanding anything in this
Agreement to the contrary, the Company shall not be obligated under this
agreement to make any payment to any Indemnitee for indemnification with respect
to any Proceeding:

1. To the extent that payment is actually made to such Indemnitee under any
insurance policy or is made to such Indemnitee by the Company otherwise than
pursuant to this Agreement.

2. If a court in such Proceeding has entered a judgment or other adjudication
which is final and has become nonappealable and established that a claim of such
Indemnitee for such indemnification arose from acts or omissions of such
Indemnitee which are material to the matter giving rise to the Proceeding and
(a) which were committed in bad faith, or (b) which were the result of active
and deliberate dishonesty, or (c) for which the Indemnitee actually received an
improper personal benefit in money, property or services.

3. For Liabilities in connection with Proceedings settled without the consent of
the Company.

4. For an accounting of profits made from the purchase or sale by such
Indemnitee of securities of the Company within the meaning of Section 16(b) of
the Securities Exchange Act of 1934 or similar provisions of any federal, state
or local statute or regulation.

5. For any liability of an Indemnitee in connection with insider trading as
defined under the United States securities laws or similar provisions of any
state or local statute or regulation.

E. Determination of Bad Faith.

1. An Indemnitee will be deemed to have acted in Bad Faith if such is proven by
a preponderance of the evidence by the Company in one of the forums listed
below. Such Indemnitee subject to a claim by the Company that he acted in Bad
Faith shall be entitled to select from among the following forums in which the
validity of the Company's claim will be heard:

(a) A court of competent jurisdiction, or

(b) a panel of three arbitrators, one of whom is selected by the Company,
another of whom is selected by such Indemnitee and the last of whom is selected
by the first two arbitrators so selected, the arbitration to be conducted under
the Commercial Arbitration Rules of the American Arbitration Association.

2. As soon as practicable, and in no event later than thirty (30) days after
written notice of such Indemnitee's choice of forum pursuant to this Section
IV.E, the Company shall at its own expense, submit to the selected forum in such
manner as is set forth above its claim that such Indemnitee is not entitled to
indemnification. The fees and expenses of the selected forum in connection with
making the determination contemplated hereunder shall be paid by the losing
party. If the Company shall fail to submit the matter to the selected forum
within thirty (30) days after such Indemnitee's written notice, the requisite
determination that such Indemnitee has the right to indemnification shall be
deemed to have been made.

F. Directors' and Officers' Liability Insurance. In addition to the
indemnification protection provided to the Indemnitee by the other sections of
this Agreement, the Company shall also purchase and maintain Directors' and
Officers' Liability Insurance, at its expense and in amounts that are subject to
such terms as shall be determined by the Board of Trustees of the Company, to
protect the Indemnitee against any expense, liability or loss incurred by it or
him in any such capacity, or arising out of his status as such.

V.

ADVANCEMENT OF EXPENSES

A. Advancement of Expenses.

The Company shall advance to an Indemnitee all Expenses incurred by him in
connection with any Proceeding for which such Indemnitee is entitled to
indemnification pursuant to Article IV above, provided that such Indemnitee
executes and submits an undertaking to repay Expenses advanced in the form of
Exhibit A attached hereto (the "Undertaking").



B. Procedure for Advancement. The Company shall advance Expenses pursuant to
subsection A above within ten (10) business days after the receipt by the
Company of an Undertaking. Each Indemnitee hereby agrees to repay any Expenses
advanced hereunder if it shall be determined that such Indemnitee is not
entitled to be indemnified against such Expenses. Any advances and the
undertaking to repay pursuant to this Article V shall bear interest at the prime
rate for commercial loans as reported from time to time in The Wall Street
Journal.

VI.

PRESUMPTIONS AND EFFECT OF CERTAIN PROCEEDINGS

A. Burden of Proof.

In making a determination with respect to entitlement to indemnification of
Liabilities and advancement of Expenses hereunder, including a determination
pursuant to Section IV.E, the tribunal making such determination shall consider
the Indemnitee's right to such entitlement de novo.



B. Effect of Other Proceedings. The termination of any Proceeding or of any
claim, issue or matter therein, by judgment, order or settlement or conviction,
or upon a plea of nolo contendere or its equivalent shall not of itself affect
the right of an Indemnitee to indemnification or create a presumption that such
Indemnitee acted in Bad Faith but may be considered along with any other
admissible evidence.

C. Actions of Others. The knowledge and/or actions, or failure to act, of any
trustee, officer, agent or employee of the Company shall not be imputed to the
Indemnitees for purposes of determining the right to indemnification under this
Agreement.

VII.

NON-EXCLUSIVITY AND MISCELLANEOUS

A. Non-Exclusivity. The rights of such Indemnitee hereunder shall not be deemed
exclusive of any other rights to which such Indemnitee may at any time be
entitled under any provision of law, regulation, the Company's charter, bylaws,
vote of shareholders, resolution of trustees or otherwise, and to the extent
that during the term of this Agreement the rights of the then existing trustees
and officers are more favorable to such trustees and officers than the rights
currently provided to the Indemnitees under this Agreement, the Indemnitees
shall be entitled to the full benefits of such more favorable rights.

B. Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given if (i) delivered
by hand and receipted for by the party to whom said notice or other
communication shall have been directed, when received, or (ii) mailed by
certified or registered mail with postage prepaid, on the date of receipt.

If to an Indemnitee, addressed to the Indemnitee at the following addresses:

Mr. T. Michael Scott
c/o Cambridge
560 Herndon Parkway
Suite 210
Herndon, Virginia 20170

With a copy to:

Steven S. Snider, Esq.
Hale and Dorr LLP
1455 Pennsylvania Avenue, N.W.
Suite 1000
Washington, D.C. 20004
202-942-8484 (fax)

If to the Company, addressed to the Company at the following address:

American Community Properties Trust
c/o Edwin L. Kelly
222 Smallwood Village Center
St. Charles, Maryland 20602

With a copy to:

Alfred H. Moses, Esq.
Covington & Burling
1201 Pennsylvania Avenue, N.W.
Washington, D.C. 20004

C. GOVERNING LAW. THE PARTIES AGREE THAT THIS AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE SUBSTANTIVE LAWS OF THE STATE
OF MARYLAND WITHOUT REGARD TO ITS CHOICE OF LAW RULES.

D. Entire Agreement. This Agreement constitutes the entire agreement and
understanding between the parties hereto in reference to the subject matter
hereof, provided, however, that the parties acknowledge and agree that the trust
documents and bylaws of the Company may contain provisions on the subject matter
hereof and that this Agreement is not intended to, and does not, limit the
rights or obligations of the parties hereto pursuant to such instruments.

E. Successors and Assigns. The rights, benefits, responsibilities and
obligations arising hereunder shall inure to the benefit of and be binding upon
the parties hereto and their respective heirs, executors, assigns, successors,
affiliates, agents and representatives.

F. Amendment of Agreement and Schedules. No amendment, alteration, rescission or
replacement of this Agreement or any provision hereof shall (i) be effective as
to any Indemnitee or the Company unless executed in writing by the Indemnitee(s)
affected thereby and the Company if affected thereby, or (ii) be effective as to
any Indemnitee with respect to any action or inaction by such Indemnitee in the
Indemnitee's Official Status prior to such amendment, alteration, rescission or
replacement.

G. Titles. The titles to the articles and sections of this Agreement are
inserted for convenience or reference only and should not be deemed a part
hereof or affect the construction or interpretation of any provisions hereof.

H. Invalidity of Provisions. Every provision of this Agreement is severable, and
the invalidity or unenforceability of any term or provision shall not affect the
validity or enforceability of the remainder of this Agreement.

I. Pronouns and Plurals. Whenever the context may require, any pronoun used in
this Agreement shall include the corresponding masculine, feminine or neuter
forms, and the singular form of nouns, pronouns and verbs shall include the
plural and vice versa.

J. Severability. If any provision or provisions of this Agreement shall be held
to be invalid, illegal or unenforceable for any reason whatsoever:

1. The validity, legality and enforceability of the remaining provisions of this
Agreement (including, without limitation, each portion of any Article of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby; and

2. to the fullest extent possible, the provisions of this Agreement (including,
without limitation, each portion of any Article of this Agreement containing any
such provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested thereby.

K. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together constitute
one agreement binding on all the parties hereto.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

The Company:

AMERICAN COMMUNITY PROPERTIES TRUST

 

 

By: /s/ J. Michael Wilson
_____________________________________
Name: J. Michael Wilson
Title: Chairman

 

 

Indemnitee:

/s/ T. Michael Scott
___________________________________________
T. Michael Scott



EXHIBIT A

FORM OF UNDERTAKING TO REPAY EXPENSES ADVANCED



 

Re: Undertaking to Repay Expenses Advanced

Board of Trustees

American Community Properties Trust (the Company):

Pursuant to the Indemnification Agreement dated as of the ____ day of
_____________, 2001, by and among the Company and the Indemnitees (the
"Agreement"), the undersigned is an Indemnitee and is thereby entitled to
advancement of expenses in connection with [DESCRIPTION OF PROCEEDING] (the
"Proceeding"). Terms used herein and not otherwise defined shall have the
meanings specified in the Indemnification Agreement.

I am subject to the Proceeding by reason of my Official Status or by reason of
actions allegedly taken or omitted by me in such capacity. During the period of
time to which the Proceeding relates I was [NAME OF POSITION HELD] of __
______________________________ (the "_______"). Pursuant to Section V of the
Indemnification Agreement, the Company is obligated to advance to me Expenses
that are reasonably incurred by or for me in connection with the Proceeding,
provided that I execute and submit to the Company an Undertaking in which I
undertake to repay the Company for any Expenses paid by it on my behalf together
with interest thereon at the prime rate for commercial loans as reported from
time to time in The Wall Street Journal if it shall be determined that I am not
entitled to be indemnified by the Company against such Expenses. I hereby affirm
my good faith belief that I have met the standard of conduct necessary for
indemnification by the Company and under the Agreement, and that as a condition
to indemnification I shall evidence in writing reasonably satisfactory to the
Company the Expenses incurred by me or on my behalf.

[DESCRIPTION FO EXPENSES INCURRED OR TO BE INCURRED BY OR FOR INDEMNITEE]

This letter shall constitute my undertaking to repay to the Company any Expenses
paid by it on my behalf in connection with the Proceeding if it is determined
that I am not entitled to be indemnified by the Company with respect to such
Expenses as set forth in the Agreement. I hereby affirm my good faith belief
that I have met the standard of conduct necessary for indemnification by the
Company and that I am entitled to such indemnification.

 

__________________________________
Signature

__________________________________

Name

__________________________________
Date